Motion to dismiss appeal granted, with $10 costs, unless the appellant procures the record on appeal and appellant’s points to be served and filed on or before February 28, 1961, with notice of argument for the April 1961 Term of this court, said appeal to be argued or submitted when reached. Motion to dispense with printing granted insofar as to dispense with the printing in the record on appeal of the exhibits enumerated in the moving papers herein on condition that the appellant, on or before March 22, 1961, serves upon the attorneys for the respondent one legible photo reproduction of each of the said exhibits and files with this court five legible photo reproductions of each thereof. Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.